Per Curiam:
There was no error committed in the admission of evidence (Pratt v. Patterson, 81 Pa. 114), nor in rejecting the evidence offered by the plaintiffs. The specific evidence offered was not admissible in itself; and the offer to follow it by other evidence, in no manner connected therewith and never offered by itself, did not help the plaintiff’s ease.
The case is one mainly of fact, and as all the evidence failed to prove the fact alleged, the case was properly ruled by the court.
Judgment affirmed.^